Citation Nr: 0217490	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  01-07 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for fracture of the 
twelfth thoracic vertebra (T-12), currently evaluated 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from August 1966 to 
August 1968.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision by the regional 
office (RO) of the Department of Veterans Affairs (VA) in 
St. Petersburg, Florida which denied an increased rating for 
the veteran's service-connected disability from fracture of 
the twelfth thoracic vertebra.

The veteran appears to be raising the issue of service 
connection for a disability involving the lumbosacral spine.  
This issue is referred to the RO for appropriate action


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a 
fair and informed decision concerning the veteran's claims 
now on appeal has been obtained.

2.  The residual disability of the fracture of the twelfth 
thoracic vertebra is manifested by X-ray findings of 
demonstrable deformity of the vertebral body with moderate 
limitation of motion of the thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
fracture of the twelfth thoracic vertebra have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes 5285, 5291 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an increased 
rating for his service-connected fracture of the twelfth 
thoracic vertebra (T-12), currently evaluated 20 percent 
disabling.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

Under VCAA, VA has a duty to notify the appellant and his 
representative of information and evidence needed to 
substantiate and complete a claim.  In this case the veteran 
has been so notified by the October 2000 rating decision and 
the August 2001 statement of the case which included a 
discussion of the applicable provisions of the VCAA.  Also 
he was informed that the VA would obtain all evidence that 
he identified.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, the RO has obtained all relevant records identified by 
the veteran or otherwise evident from the claims folder.  
The veteran has not asserted that there are private 
treatment records that pertain to his claim that have not 
been obtain and considered.  The veteran has had several 
opportunities to identify sources of evidence, including the 
claim he filed, his Notice of Disagreement, his substantive 
appeal, and the statements filed by him and on his behalf by 
his representative.  The RO has obtained treatment records 
identified by the veteran.  The veteran has not provided 
information concerning additional evidence which has not 
been obtained. The veteran has been afforded a recent VA 
examination during the pendency of his claim. 

In this case, VA has satisfied its duty to notify the 
veteran of evidence necessary to substantiate the claim and 
to assist the veteran in obtaining records and providing 
medical examinations as set forth in the VCAA. 

Background

Service medical records show that the veteran sustained a 
compression fracture of the T-12 in an automobile accident.  
He was granted entitlement to service connection for 
residuals of fracture of the T-12 by a December 1968 rating 
decision that awarded a 10 percent evaluation for the 
associated disability, effective from the time of the 
veteran's separation from service.  In April 1982 the RO 
assigned a 20 rating, effective from September 23, 1981.  
The 20 percent rating was affirmed by the Board in a May 
1983 decision.  In a January 1992 rating decision, the 20 
percent rating was continued.  The 20 percent rating has 
been in effect since September 1981.

The veteran was seen at a VA outpatient clinic in 1999 and 
200 for back complaints.  In September 1999, the veteran 
reported increased back pain, especially on the right side, 
in the lower thoracic and upper lumbar area.  He reported 
that the pain intermittently radiated into his right lower 
extremity with numbness down the lateral aspect of the leg.  
On examination, there was no obvious weakness in the leg.  
There was slightly decreased sensation, especially below the 
knee.  There was decreased strength in the right lower 
extremity dorsiflexors.  Reflexes were 2+ and equal 
bilaterally except for a trace absence of ankle reflex on 
the right.  An examiner reported a diagnosis of low back 
pain with radiation to the right lower extremity.

The veteran underwent a magnetic resonance imaging of his 
thoracic and lumbar spine in December 1999.  A compression 
fraction of the superior endplate of the T-12 was noted, 
with kyphotic deformity of the lower thoracic spine.  There 
were no retropulsed fragments.  There was no evidence of 
canal narrowing.  The spine was otherwise normal in 
curvature and alignment.  Vertebral body heights and disc 
spaces were well preserved.  There was facet hypertrophy in 
the lumbar spine, more prominent in the lower segments.  The 
hypertrophy mildly narrowed the neural foramina.  No disc 
herniations or protrusions were noted.  The radiologist 
noted an impression of known compression fracture at T-12 
without evidence of narrowing of the canal or impingement 
upon the cord.

The veteran underwent a VA examination in October 2000.  He 
had complaints of chronic back pain during the preceding 33 
years with numbness in his right lower extremity over the 
last one to two years.  He described his right lower 
extremity symptoms as numbness with pins and needles like 
sensation like his foot was falling asleep from the foot all 
the way up circumferentially, with no specific dermatomal 
pattern.  He had a flare-up about once a month which was 
moderate in severity and lasted 6 hours.  The veteran 
reported that he was able to perform all activities of daily 
living and could perform heavy yard work.  The latter 
sometimes caused flare-ups which prevented him from pushing 
his lawn mower or using his weed eater.  He last worked in 
1972.

On examination, range of motion in the thoracolumbar spine 
was 70 degrees of flexion with pain commencing at 65 
degrees.  Extension was 40 degrees with reported pain at 35 
degrees.  Lateral bending was 35 degrees with pain reported 
at 25 degrees.  Rotation was 45 degrees with pain reported 
at 40 degrees.  There was no objective evidence of painful 
motion, muscle spasm, weakness, or tenderness.  There were 
no posture abnormalities and no fixed deformities.  The 
veteran's back musculature appeared normal.  On neurological 
examination, motor strength was 5/5 throughout.  Sensation 
was intact except for decreased sensation circumferentially 
in the right lower extremity.  Deep tendon reflexes were 1+ 
bilaterally in all joints.  Plantar responses were flexor 
bilaterally.  There was no evidence of myelopathy.  
Hoffmann's testing was negative.  Review of radiological 
studies revealed degenerative joint disease with facet 
hypertrophy, but no disc herniations.  The examiner reported 
a diagnosis of back pain related to the veteran's T-12 
compression fracture.  However, according to the examiner, 
the veteran's symptoms in his right lower extremity were not 
related to the T-12 compression fracture.  According to the 
examiner, the veteran did not have symptoms of radiculopathy 
or myelopathy.  There was no evidence to support a diagnosis 
of peripheral neuropathy.

Analysis

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2002).  It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2002).

To evaluate the veteran's disability from fracture of the T-
12, the RO has utilized Diagnostic Code 5285 and 5291.  
Under Diagnostic Code 5285, residuals of fracture of the 
vertebra with cord involvement causing the veteran to be 
bedridden or requiring the use of leg braces is rated 100 
percent disabling.  With lesser involvement, the disability 
is rated based on limited motion or nerve paralysis, with 
consideration for special monthly compensation.  In the 
absence of cord involvement, if there is abnormal mobility 
requiring a neck brace, a 60 percent rating is assigned.  In 
other cases, the rating assigned is based on definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of a vertebral body.

Under Diagnostic Code 5291, limitation of motion of the 
dorsal spine is rated zero percent where such limitation is 
slight, and 10 percent where such limitation of motion 
moderate or severe.  This is the highest evaluation 
permitted under this diagnostic code.

Diagnostic Code 8520 provides for the evaluation of injury 
to the sciatic nerve.  Paralysis of the sciatic nerve 
warrants an 80 percent evaluation if it is complete; with 
complete paralysis of the sciatic nerve, the foot dangles 
and drops, no active movement of the muscles below the knee 
is possible, and flexion of the knee is weakened or (very 
rarely) lost.  Incomplete paralysis of the sciatic nerve 
warrants a 60 percent evaluation if it is severe with marked 
muscular dystrophy, a 40 percent evaluation if it is 
moderately severe, a 20 percent evaluation if it is moderate 
or a 10 percent evaluation if it is mild.  38 C.F.R. § 
4.124a, 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be 
considered, and the examinations upon which the rating 
decisions are based must adequately portray the extent of 
the functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet.App. 202 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled. 
However, a little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example. 38 C.F.R. § 4.40 (2002).

The provisions of 38 C.F.R. § 4.45 and 4.59 (2002) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled 
movements smoothly, pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance 
of locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.

The evidence shows that the veteran is receiving a 10 
percent rating for limitation of motion of the thoracic 
spine under Diagnostic Code 5291 and a 10 percent rating for 
a demonstrable deformity of the T12 under Diagnostic Code 
5285.

The veteran's statements describing the symptoms of his 
service connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

In this regard the current X-ray findings confirmed the 
presence of demonstrable deformity of the vertebral body of 
the T12.  During the recent VA examination the veteran 
reported back pain and numbness in the right lower 
extremity.  The examination showed some limitation of motion 
with 70 degrees of flexion with pain commencing at 65 
degrees.  Extension was 40 degrees with reported pain at 35 
degrees.  Lateral bending was 35 degrees with pain reported 
at 25 degrees.  Rotation was 45 degrees with pain reported 
at 40 degrees.  However, the examiner indicated that there 
was no objective evidence of painful motion, muscle spasm, 
weakness, or tenderness.  Additionally, the examiner found 
no evidence of any neurological problems associated with the 
service connected disorder.  Also, the Board finds that the 
degree of functional impairment resulting from the residuals 
of the fracture of the T12 as defined in the Deluca case is 
included in the current 10 percent rating under Diagnostic 
Code 5291 which contemplates both moderate and severe 
limitation of motion.  Therefore, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim.  

In exceptional cases where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2002).  The governing norm in these 
exceptional cases is a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required 
hospitalization for his service-connected disability from 
fracture of the T-12, nor is it otherwise shown that the 
service-connected spine disorder, by itself, so markedly 
interferes with employment as to render impractical the 
application of regular schedular standards.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


ORDER

An increased rating for fracture of the twelfth thoracic 
vertebra in excess of 20 percent is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

